DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-20 and 23-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding the allowable subject matter of claim 9 to claim 1 and by adding the allowable subject matter of claim 22 to claims 14 and 25.  References Morein et al. U.S. Pub. No. 2020/0258482, Martin et al. U.S. Pub. No. 2020/0143516, Lawless et al U.S. Pub. No. 2018/0357809, Kakarlapudi et al. U.S. Pub. No. 2017/0316601, Vembar et al. U.S. Pub. No. 2018/0288423 and Akenine-Moller et al. U.S. Pub. No. 2018/0081429 are made of record as teaching the art of foveated rendering using variable framerates.  However, none of the prior art teaches or suggests:  
From claim 1 – “combine the full frame and the partial frame using a warping algorithm to generate the second frame, wherein the full frame and the partial frame are warped based on pose data of the user, and wherein the full frame is warped differently than the partial frame;”
From claim 14 – “combining the full frame and the partial frame using a warping algorithm to generate the second 
From claim 25 – “combining the full frame and the partial frame using a warping algorithm to generate the second frame, and wherein the full frame and the partial frame are warped based on pose data of the user and the full frame is warped differently than the partial frame;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 12/30/2020, with respect to claims 1-8, 10, 12-21, 23 and 25 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612